311 So. 2d 785 (1975)
JEFFERSON DISPOSAL CO., INC., a Louisiana Corporation, and National Environmental Controls, Inc., a Delaware Corporation, Appellants,
v.
Art GREEN, Appellee.
No. 74-798.
District Court of Appeal of Florida, Third District.
April 15, 1975.
Rehearing Denied May 14, 1975.
Richard M. Gale, Kaplan & Schwartz, Miami, for appellants.
Pettigrew & Bailey, Miami, for appellee.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
The defendants bring for review a final judgment in an action on a contract of employment. The points presented urge error in the trial, where the court was sitting without a jury, in that: (1) certain evidence admitted over objection was not the best evidence and (2) the evidence considered as a whole failed to prove a contract.
We hold that the evidence to which objection was made was cumulative evidence and that there was ample, competent evidence to prove the issue. Therefore, the error, if established, would be on this record harmless error. See Equitable Life Assur. Soc. v. Mittelhauser, 130 Fla. 794, 178 So. 559 (1937). The proof of the contract was sufficent even though the parties gave conflicting testimony as to one of its terms. The defendants admitted that it was a contract but testified to a different provision for payment.
Affirmed.